Mr. Presiding Justice Gary delivered the opinion op the Court. These are appeals from an interlocutory order appointing a receiver of the property of the Climax Cycle Company, under bills in chancery, filed by the appellees as creditors against that company, to which bills Cohn and Pease were defendants. Pease is sheriff, and has no interest in the matter except as sheriff under levies made by him of attachments upon the property; and as the plaintiffs in those attachments all consented to the order appealed from, he has no right to object to it. The plaintiffs may control their own process. Morgan v. People, 59 Ill. 58. As to Cohn, it appears vaguely that he instituted proceedings in the County Court for trial of the right of some of the property levied upon, and that there he had judgment in his favor, from which a creditor of the Cycle company appealed to the Circuit Court. That appeal, still pending, was properly to the Circuit Court, as the trial of the right of property provided for by statute, is not a suit or proceeding at law or in chancery,” but is “ distinctly statutory.” Grier v. Cable, 159 Ill. 29. And the trial in the Circuit Court is “ de novo." See statute as quoted in Grier v. Cable. Cohn is, therefore, merely a claimant of property, which was in the possession of the sheriff, and which those having the right to control the process consented should be discharged therefrom. The Superior Court will doubtless bear and determine whether his claim be valid much earlier than the appeal in the Circuit Court could be reached on the regular docket. Heither of the appellants are in a position to complain of the mere appointment of a receiver of the assets of the Cycle company, and an order that particular property be surrendered to a receiver is but interlocutory, and not appealable. An order imposing penalties for disobedience would be appealable. People v. Weigley, 155 Ill. 491. The only interlocutory orders from which appeals lie, are those granting injunctions and appointing receivers, and that is only by special statute. So far as concerns these appellants, the- order appealed from is affirmed.